Whitfield, O. J.,
delivered the opinion of the court.
Most manifestly the procedure here was under § 772, Code of 1906 — interpleader procedure, pure and simple. The claim, as finally propounded by the administrator, stated substantially and clearly his right. It is true there is much surplusage and immaterial matter in it, and it is true that it did not conclude either with a verification or to the country. But the statement of claim did not, under section 772, have to so conclude, and the irrelevant matter should have been disregarded. The demurrer to this claim thus propounded ought to have been overruled, and the case disposed of on its merits.
The matter of set-off, insisted upon by the administrator, was perfectly proper to be deducted from any proportionate amount of rent, if any at all, due to Turner, appellee. There is nothing else worthy of notice in the record. What we have said indicates the true course the case should take on the hearing on the merits. - ,

Reversed and remanded.